Mellen C. J.
delivered the opinion of the court, at the ensuing September term at Wiscasset.
The single question submitted to our consideration is, whether the release given by Austin, one of the four persons who jointly contracted with the defendant, is available to him against each and every of the other contracting parties. The release in its terms discharges Weld from his liabilities to Austin only, for any damages sustained by him. To give it a more broad and extensive operation, would be contrary to the expressed intention of both the parties. According to Cole v. Knight 3 Mod. 277, and Lyman v. Clarke & al. 9 Mass 235, a release should be confined to the object which was in view, and on which it was plainly the intention of all concerned, that it should operate. The contract was originally joint; and had no release been given by Austin, an action must necessarily have been brought in the name of all the *257four, against the defendant ; but as he has accepted the release, and availed himself of it so far as he was once liable to Austin ; he has by this act converted the joint contract into a several one; and he must now permit the plaintiff and the other two promis-ees to consider the contract in that light, and assert their claims against him accordingly. This course is manifestly just; and sanctioned by settled principles. In Baker v. Jewell 6 Mass. 460 Parsons C. J. says, “ We consider the law to be well settled, i£ that if one man is legally answerable in a personal action to £c two or more persons jointly, if he will settle and adjust the 41 controversy with either of them, so that he has no longer an “ interest in the dispute, this is a severance of the cause of “ action as to any or all of the parties.” In this view of the subject it is clear that the release of Jluslin is available to the defendant against Jlmtin only. And according to the agreement of the parties the cause is to stand for trial,